Per Curiam.

The writs of error aré dismissed on the authority of § 237 of the Judicial Code, as amended by the act of February 13, 1925 (43 Stat. 936, 937), .for lack of jurisdiction. Treating *490the writs of error as applications for certiorari, the applications are denied for want of a-substantial federal question on the authority of Shulthis v. McDougal, 225 U. S. 561, 569; Hull v. Burr, 234 U. S. 712, 720; Norton v. Whiteside, 239 U. S. 144, 147.
Messrs. Charles M. Polk, Marion C, Early and Charles Nagel for plaintiffs in error. Mr. Theodore Rassieur, with whom Messrs. J. P. Painter and Jerry A. Matthews were on the brief, for defendants in error.